IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,729-01


                      EX PARTE DONALD MILLER BALL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2012-0434-A IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated sexual assault of a child and was sentenced to twenty-

five years’ imprisonment. The Twelfth Court of Appeals dismissed the appeal. Ball v. State, No.

12-13-00190-CR (Tex. App.—Tyler Aug. 20, 2014)(not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant raises eight grounds in his application. The district clerk properly forwarded this

application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5). However, the

application was forwarded before the trial court made findings of fact and conclusions of law. We

remand this application to the trial court to complete its evidentiary investigation and make findings
                                                                                                       2

of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make findings regarding whether false testimony

was presented during the punishment hearing, and if so, whether such testimony was material. Ex

parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014). The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         January 15, 2020
Do not publish